Judgment and order reversed on the law, with costs, and complaint dismissed, with costs. Memorandum: Assuming that the stairway in question was defective and that the defect was due to the negligence of the defendant, there is no causal connection between the existence of the defect and the injury to the plaintiff’s intestate shown in the record. (Scharff v. Jackson, 216 N. Y. 598; White v. Lehigh Valley R. R. Co., 220 id. 131; Lane v. City of Buffalo, 232 App. Div. 334.) The exclamation of the plaintiff’s intestate clearly referred to the condition of his body in the region of his heart and was admissible solely because it did refer to such physical condition. It, therefore, has no probative value as to the cause of his injury. All concur. (The judgment awards damages for death of plaintiff’s intestate caused by falling on a defective stairway. The order denies a motion for a new trial.) Present — Sears, P. J., Edgcomb, Crosby, Cunningham and Taylor, JJ.